UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7920



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RANDY CHRISTMAS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:95-cr-00198; 2:06-cv-00029)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anne Elizabeth Shaffer, Charleston, West Virginia, for Appellant.
Monica Kaminski Schwartz, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randy Christmas seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge    and    dismissing   his   28    U.S.C.   §   2255    (2000)   motion    as

successive and unauthorized.             The order dismissing Christmas’s

§ 2255 motion is not appealable unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating      that   reasonable       jurists    would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Christmas has

not made the requisite showing.           We therefore deny certificate of

appealability and dismiss the appeal.*                We dispense with oral

argument because the facts and legal contentions are adequately




     *
      To the extent Christmas’s informal brief filed in this court
can be construed as a request for this court’s permission to file
a successive § 2255 motion under 28 U.S.C. § 2244(b) (2000), we
deny it.

                                        - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -